Exhibit 10.1

ENSTAR GROUP LIMITED

EMPLOYEE SHARE PURCHASE PLAN

(As Amended and Restated Effective September 1, 2014)

ARTICLE 1 - PURPOSE

The Enstar Group Limited Employee Share Purchase Plan is intended to provide a
method whereby Employees of Enstar Group Limited (the “Company”) will have an
opportunity to acquire a proprietary interest in the Company through the
purchase of ordinary shares of the Company (“Shares”). It is the intention of
the Company to have the Plan qualify as an “employee stock purchase plan” under
Section 423 of the United States Internal Revenue Code of 1986, as amended (the
“Code”) with respect to Participants in the Plan who are United States
taxpayers. The Plan was initially adopted by the Company’s Board of Directors on
February 26, 2008, and approved by the Company’s shareholders on June 11, 2008.

ARTICLE 2 - DEFINITIONS

2.1 “Administrator” shall mean the person or committee appointed by the Company
to administer the Plan in accordance with Article 7.

2.2 “Base Pay” shall mean regular straight-time earnings and shall exclude all
other forms of compensation.

2.3 “Employee” shall mean any regular employee of the Company or a subsidiary
(within the meaning of Code Section 424(f)) of the Company whose employees have
been designated by the Administrator as eligible to participate in the Plan.

2.4 “Enrollment Period” shall mean the period prior to the beginning of an
Offering Period during which an Employee may enroll in the Plan. The
Administrator, in its discretion, may establish one or more special Enrollment
Periods during an Offering Period for newly-hired Employees.

2.5 “Fair Market Value” shall mean, as of any date with respect to a Share, the
closing price of a Share as reported on the NASDAQ Global Select Market or such
other securities exchange on which such Shares may be primarily traded in the
future.

2.6 “Offering Period” shall mean the annual offering of the Company’s Shares
which shall be the period beginning each January 1 and ending the following
December 31.

2.7 “Plan” shall mean the Enstar Group Limited Employee Share Purchase Plan, as
from time to time amended, as set forth herein and as amended from time to time.

2.8 “Purchase Date” shall mean the last business day of each calendar month
during each Offering Period.

 

1



--------------------------------------------------------------------------------

2.9 “Purchase Price” shall mean 85% of the Fair Market Value of a Share on the
Purchase Date.

ARTICLE 3 - ELIGIBILITY AND PARTICIPATION

3.1 Initial Eligibility. Any individual who becomes an Employee of the Company
shall be eligible to participate in the Plan with respect to Offering Periods
which commence after such Employee’s hire date, provided the Employee makes an
election to participate during the Enrollment Period for such Offering Period.
The Administrator, in its sole discretion, may allow newly-hired Employees to
participate in the Plan during the Offering Period in which they are hired.
Notwithstanding the foregoing, any highly compensated employee of the Company
(within the meaning of Code Section 414(q)) who is subject to the reporting
requirements of section 16(a) of the Securities Exchange Act of 1934 with
respect to the Company shall not be eligible to participate in the Plan.

3.2 Commencement of Participation. An Employee may become a “Participant” in the
Plan by authorizing the Company to make payroll deductions in the form and
manner specified by the Administrator during the Enrollment Period for an
Offering Period, in accordance with Article 4.

3.3 Restrictions on Participation. Notwithstanding any provision of the Plan to
the contrary, no Employee shall be granted the right to participate in the Plan,
if:

 

  (a) immediately after the such right is granted, such Employee would own
stock, and/or hold outstanding options to purchase stock, possessing 5% or more
of the total combined voting power or value of all classes of stock of the
Company (for purposes of this paragraph, the rules of Section 424(d) of the Code
shall apply in determining stock ownership of any Employee);

 

  (b) such grant would permit his or her rights to purchase Shares in any
calendar year under all employee stock purchase plans of the Company to accrue
at a rate which exceeds $25,000 in Fair Market Value of the Shares (determined
at the time such right is granted); or

 

  (c) such grant would permit the Employee to purchase during an Offering Period
a number of Shares that exceeds the number of Shares determined by dividing
$25,000 by the Fair Market Value of a Share on the first day of the Offering
Period.

ARTICLE 4 - PAYROLL DEDUCTIONS

4.1 Amount of Deduction. An Employee may participate in the Plan by authorizing
up to 15%, or such other percentage determined by the Administrator with respect
to an Offering Period, to be deducted from his or her Base Pay during each
payroll period in the Offering Period and used to purchase Shares under the
Plan. Such payroll authorization shall be made in accordance with rules
established by the Administrator. All payroll authorizations shall be made in
whole percentages, and deductions shall be rounded to the nearest dollar.

 

2



--------------------------------------------------------------------------------

4.2 Participant’s Account. All payroll deductions made on behalf of a
Participant shall be credited to an account established in the Participant’s
name under the Plan. A Participant may not make any separate cash payment into
such account or make any withdrawals from such account.

4.3 Changes in Payroll Deductions. A Participant may discontinue participation
in the Plan during any Offering Period by withdrawing his or her payroll
authorization, but no other change can be made during an Offering Period. A
Participant may not alter the amount of his or her payroll deductions for an
Offering Period, except to zero.

ARTICLE 5 - PURCHASE OF SHARES

5.1 Monthly Purchase Dates. As of the last business day of each month during the
Offering Period, the accumulated payroll deductions in the Participant’s account
will be used to purchase Shares. The number of Shares to be purchased will be
equal to the dollar amount in the Participant’s account divided by the Purchase
Price. No fractional Shares will be purchased. Any amount remaining in the
Participant’s account after the Purchase Date will be used to purchase Shares on
the next Purchase Date in the Offering Period. Any amount remaining in the
Participant’s account at the end of the Offering Period will be returned to the
Participant.

5.2 Effect of Termination of Employment. Upon termination of the Participant’s
employment, the payroll deductions credited to the Participant’s account will be
applied to the purchase of Shares as of the next Purchase Date. Any amount
remaining in the Participant’s account after such Purchase Date will be returned
to the Participant (or his or her estate, in the case of death).

5.3 Interest. No interest will be paid or allowed on any money paid into the
Plan or credited to the account of any Participant.

5.4 Currency Conversion. In the event a Participant’s Base Pay is not payable in
United States dollars, then the payroll deductions in the Participant’s account
shall be converted to United States dollars at the spot exchange rate at the
close of business on the Purchase Date, in accordance with procedures
established by the Administrator.

ARTICLE 6 - SHARES

6.1 Maximum Shares. The maximum number of Shares which shall be issued under the
Plan shall be 200,000 Shares. Such Shares may be either authorized and unissued
Shares or issued Shares reacquired by the Company and held as Treasury Shares,
as the Administrator may from time to time determine. In the event that there is
an increase or decrease in the number of issued Shares by reason of any cause
such as a stock split, reorganization, recapitalization, combination or exchange
of shares, merger, consolidation, or any other change in corporate structure
without receipt or payment of consideration by the Company, the number of Shares
then remaining for issue under the Plan shall in each such event be adjusted by
the Administrator in proportion to the change in issued Shares resulting from
such cause.

6.2 Participant’s Interest in Shares. As promptly as practicable after each
Purchase Date, the Company will transfer the acquired Shares to the Participant
or will hold the Shares in

 

3



--------------------------------------------------------------------------------

account in uncertified form, as appropriate. A Participant will have no
ownership interest in Shares covered by his or her payroll deductions until such
deductions are used to acquire Shares and the Shares are registered in the
Participant’s name.

ARTICLE 7 - ADMINISTRATION

7.1 Appointment of Administrator. The Board of Directors may appoint an
Administrator to administer the Plan, which may be an individual or committee,
as determined by the Board. In the event that an Administrator has not been
appointed, the Board of Directors shall act as the Administrator.

7.2 Authority of Administrator. Subject to the express provisions of the Plan,
the Administrator shall have the discretionary authority to interpret and
construe any and all provisions of the Plan, to adopt rules and regulations for
administering the Plan, and to make all other determinations deemed necessary or
advisable for administering the Plan. The Administrator’s determination on the
foregoing matters shall be conclusive, final and binding on all parties.

ARTICLE 8 - MISCELLANEOUS

8.1 Transferability. Neither payroll deductions credited to a Participant’s
account nor any rights to acquire Shares under the Plan may be assigned,
transferred, pledged, or otherwise disposed of in any way by the Participant
other than by will or the laws of descent and distribution. Any such attempted
assignment, transfer, pledge or other disposition shall be without effect.

8.2 Use of Funds. All payroll deductions received or held by the Company under
this Plan may be used by the Company for any corporate purpose and the Company
shall not be obligated to segregate such payroll deductions.

8.3 Amendment and Termination. The Board of Directors shall have complete power
and authority to terminate or amend the Plan; provided, however, that the Board
of Directors shall not, without the approval of the shareholders of the Company
(i) increase the maximum number of shares which may be issued under the Plan,
except pursuant to Section 6.1, or (ii) amend the Plan to change the designation
of corporations whose employees may participate in the Plan.

8.4 No Employment Rights. The Plan does not, directly or indirectly, create in
any Employee or class of Employees any right with respect to continuation of
employment by the Company, and it shall not be deemed to interfere in any way
with the Company’s right to terminate, or otherwise modify, an Employee’s
employment at any time.

8.5 Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon and inure to the benefit of all successors of each
Employee participating in the Plan, including, without limitations, such
Employee’s estate and the executors, administrators or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy or representative of
credits of such Employee.

 

4



--------------------------------------------------------------------------------

8.6 Governing Law. The law of the State of Delaware will govern all matters
relating to this Plan except to the extent it is superseded by the laws of the
United States.

 

5